Citation Nr: 0421863	
Decision Date: 08/10/04    Archive Date: 08/17/04

DOCKET NO.  02-20 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for osteoarthritis and 
chondromalacia of the right knee.

2.  Entitlement to service connection for osteoarthritis and 
chondromalacia of the left knee.

3.  Entitlement to service connection for bone loss with loss 
of teeth due to periodontal disease, to include as due to an 
undiagnosed illness.

4.  Entitlement to service connection for headaches, to 
include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The veteran served on active duty from April 1969 to August 
1977.

This case is before the Board of Veterans' Appeals (BVA or 
Board) on appeal from a February 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Albuquerque, New Mexico (RO), which denied the benefits 
sought on appeal.

The record reflects that the veteran had requested a Travel 
Board hearing in conjunction with his appeal, and that such a 
hearing was scheduled for April 2003.  However, he failed to 
report for the hearing and he has not provided good cause for 
his failure to appear or requested to reschedule the hearing.  
Accordingly, the veteran's request for a personal hearing is 
deemed withdrawn.  38 C.F.R. § 20.702(d) (2003).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.


REMAND

A preliminary review of the claims file indicates that the 
veteran has never been provided adequate notice of the 
Veterans Claims Assistance Act of 2000 (VCAA) Pub. L. No. 
106-475, 114 Stat. 2096 (2000), and its effect on each of his 
claims on appeal.  Therefore, additional compliance with the 
VCAA is required.  

The Board recognizes that the RO sent the veteran a VCAA 
notice letter in September 2001.  However, this 
correspondence failed to provide the appropriate notice under 
the VCAA, including which part of any missing evidence or 
information VA would obtain and which part the veteran was to 
submit.  See generally Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002).  

The Board is cognizant of an October 2002 statement of the 
case (SOC), which addressed each of the claims on appeal, and 
set forth the revised version of 38 C.F.R. § 3.159 regarding 
VA's duties under VCAA.  However, it did not notify the 
veteran of any information and evidence needed to 
substantiate and complete the claims, or what information and 
evidence he is responsible for, and what evidence VA must 
secure.

It is also apparent to the Board that the veteran has not 
been advised to provide any evidence in his possession that 
pertains to his claims.  38 C.F.R. § 3.159(b)(1).

The Board notes that in July 2004, the Board received medical 
records pertaining to the veteran's knees.  The veteran did 
not submit a waiver of initial consideration of this evidence 
by the RO.  In light of Disabled Am. Veterans (DAV) v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed.Cir. 2003) 
and VAOPGCPREC 1-2003, the Board finds that the RO should 
consider the additional medical evidence prior to the Board's 
appellate review.  

Also in July 2004, the veteran informed the Board that on or 
about May 14, 2004, new X-rays were taken of his knee joints 
at the William Beaumont Army Medical Center.  He also 
indicated that he had a VA orthopedic appointment scheduled 
on September 28, 2004, and provided the name of his doctor.  
Assuming the veteran is evaluated on that date, the RO should 
secure these and any other relevant treatment records that 
may be available.  38 C.F.R. § 3.159(c)(2)(2003).




In light of the foregoing, the Board finds that this case 
must be REMANDED to the RO for the following action:

1.  The RO should ensure that all 
notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
and 5103A are fully satisfied.  See also 
38 C.F.R. § 3.159 (2003).  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the appellant 
which evidence the VA will obtain and 
which evidence the appellant is expected 
to present.  The RO should provide the 
appellant written notification specific 
to each of  his claims of the impact of 
the notification requirements on those 
claims.  The appellant should further be 
requested to submit all evidence in his 
possession that pertains to his claims.

2.  Then, after a reasonable period for 
the veteran's response, and after 
obtaining any necessary authorization, 
the RO should take appropriate action to 
obtain copies of any evidence or clinical 
records indicated which have not been 
previously secured,
including May 2004 VA X-ray reports, and 
any records relating to a VA orthopedic 
appointment scheduled for September 28, 
2004. 

3.  The RO should review the claims file 
and ensure that no other notification or 
development action, in addition to that 
directed above, is required for the 
veteran's claims.  If further action is 
required, the RO should undertake it 
before further adjudication of the 
claims.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection for osteoarthritis of 
the right knee, osteoarthritis of the 
left knee (to include secondary service 
connection), bone loss with loss of teeth 
due to periodontal disease, to include as 
due to an undiagnosed illness; and 
headaches, to include as due to an 
undiagnosed illness, with consideration 
of the evidence received by the Board in 
July 2004 and any other evidence added to 
the record since the issuance of the 
Statement of the Case in October 2002.   

5.  If the decision is adverse to the 
veteran, he and his representative should 
be provided an SSOC, which reflects 
consideration of the evidence received by 
the Board in July 2004 and any other 
evidence added to the record since the 
issuance of the Statement of the Case in 
October 2002.  A reasonable period of 
time for a response should be afforded.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
otherwise in order.  No action is required of the appellant 
until he is otherwise notified by the RO.  By this action, 
the Board intimates no opinion, legal or factual, as to any 
ultimate disposition warranted in this case.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	R. F. WILLIAMS
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



